Citation Nr: 0610225	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-29 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to burial expense reimbursement based on a 
service-connected disability that is the primary or a 
contributory cause of the veteran's death.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The discharge certificate supplied by the appellant indicates 
that the veteran served on active duty from November 1941 to 
November 1943.  He died in August 2003 and the executor of 
his estate (appellant) filed a claim for burial benefits in 
November 2003.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran's complete claims file is not before the Board.  
A rebuilt claims file was used to process the appellant's 
claim.  There is no indication that the RO tried to obtain 
the original file in connection with the current claim.  
Nothing in the rebuilt file indicates that the RO notified 
the appellant of what evidence was needed to decide the claim 
or what records the RO would obtain.  The RO did not obtain 
the veteran's medical treatment records from VA facilities.  
VA did not meet either the notice or assistance requirements 
of 38 C.F.R. § 3.159 (2005).  

Generally, if a veteran dies as a result of a service-
connected disability, an amount not to exceed $2,000, may be 
paid toward the veteran's burial and funeral expenses.  See 
38 U.S.C.A. § 2307 (West Supp. 2005); 38 C.F.R. § 3.1600(a).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  

In the rebuilt file, there is conflicting evidence about the 
veteran's service-connected disability.  The file contains no 
rating decision that grants service connection for any 
disability.  A May 1997 rating decision denying a claim for 
aid and assistance includes the information that the veteran 
had been granted service connection for a blood condition 
under Diagnostic Code 7399 and rated 100 percent disabled 
from November 1, 1994.  (Diagnostic Code 7399 is used to 
denote a disorder that is not included on the schedule of 
ratings for the digestive system under 38 C.F.R. § 4.114.)  
The C& P Master Records, which show the payments made to the 
veteran for the years 1994 through 1996, indicate that 
payments were made pursuant to Diagnostic Code 7799.  
(Diagnostic Code 7799 is used to denote a disorder that is 
not included on the schedule of ratings for the hemic and 
lymphatic systems under 38 C.F.R. § 4.117.)  

The appellant provided a copy of a November 1975 letter from 
the RO in Atlanta, Georgia, which informs the veteran that, 
at that time, their records reflect that he was rated 100 
percent permanently and totally disabled due to a service-
connected disability.  Neither the identity of the service-
connected disability nor its Diagnostic Code is included in 
that letter.  But the letter raises the possibility of a 
service-connected disability earlier than November 1994.  

The appellant asserts that the veteran's disability began 
even earlier--when he was bitten by insects while still on 
active duty in New Guinea.  He visited the veteran in the 
hospital shortly before the veteran was discharged in 1943 
with a Certificate of Discharge due to Disability.  The 
appellant recalls hearing several medical terms (including 
filariasis, elephantiasis, and lymphangitis) used to describe 
the veteran's condition.  On the veteran's August 2003 
terminal hospital records, the medical history includes a 
notation of filariasis since 1942.  A 1944 letter from the 
veteran's former commanding officer (which was received by 
the Board in November 2004, after the matter had been 
certified for appeal) asks the veteran how his leg is doing 
and hopes that he is feeling better.  There is a hospital 
form from 1979 that lists the veteran's admission diagnosis 
as cellulitis of the left leg.  

With the record unclear as to whether the veteran was granted 
more than one service-connected disability, further 
development is necessary to determine if a service-connected 
disability was the principal or a contributory cause of the 
veteran's death. 

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Send the appellant a letter that meets 
the notice requirements of 38 C.F.R. 
§ 3.159(b).  

2.  Search again for the veteran's 
original claims file.  Although an earlier 
search did not produce it, it is possible 
that the file may now be retrieved.  

3.  Because the veteran's original claims 
folder is missing, attempt to obtain 
alternative records concerning the 
veteran's disease or injury during 
service, including the veteran's 
Certificate of Discharge due to 
Disability, any Surgeon General's Office 
records, and any service medical records 
that may be available.  

4.  Obtain the veteran's VA medical 
treatment records from his 1943 discharge 
through August 2003.  

5.  Ask the appellant for the veteran's 
1943 to 2003 private medical treatment 
records that are relevant to this claim.  
Supply him with waiver forms to allow VA 
to assist him in obtaining the records.

6.  Attempt to ascertain the disability 
(or disabilities) for which service 
connection was granted during the 
veteran's lifetime, as well as the 
disability evaluation, including the 100 
percent service-connected disability 
referred to in the November 1975 letter 
from the Atlanta, Georgia, RO to the 
veteran, which was provided to VA by the 
appellant in January 2004.  

7.  Then, readjudicate the claim.  
Consider the 1944 letter from the 
veteran's former commanding officer to the 
veteran, which was not before the RO when 
the May 2004 Statement of the Case was 
issued.  If necessary, obtain a medical 
opinion as to whether any service-
connected disability was the principal or 
a contributory cause of death within the 
meaning of 38 C.F.R. § 3.312(a).  

6.   If any sought benefit is denied, 
issue the appellant a supplemental 
statement of the case (SSOC).  After the 
appellant has been given an opportunity to 
respond to the SSOC, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

